 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DEVIN MICHAEL RYAN,

10                                  Plaintiff,             CASE NO. C19-0753-MJP-MAT

11           v.
                                                           ORDER GRANTING MOTION TO FILE
12    HANSEN, et al.,                                      AMENDED COMPLAINT

13                                  Defendants.

14

15          Plaintiff, proceeding pro se and in forma pauperis in this civil rights action, filed a Motion

16   to Amend, accompanied by a proposed amended complaint. (Dkt. 23.) The proposed amended

17   complaint provides new information and documents and omits four individuals – Snohomish

18   County Jail corrections deputies Miller, Downing, Anstett, and Blankenship – as defendants.

19   Defendants did not respond to the motion. The Court, having reviewed the motion and proposed

20   amended complaint, hereby ORDERS as follows:

21          (1)    Federal Rule of Civil Procedure 15 provides that the Court “should freely give leave

22   [to amend a pleading] when justice so requires.” Fed. R. Civ. P. 15 (a). Leave to amend may be

23   denied where there is undue delay, bad faith or dilatory motive, undue prejudice to the opposing



     ORDER
     PAGE - 1
 1   party, or when the amendment would be futile. See Foman v. Davis, 371 U.S. 178, 182 (1962).

 2   The Court here finds no basis for denying the unopposed motion to amend. Accordingly,

 3   plaintiff’s Motion to Amend (Dkt. 23) is GRANTED. The Clerk is directed to terminate Miller,

 4   Downing, Anstett, and Blankenship as defendants and to lodge the Amended Complaint (Dkt. 23-

 5   1) on the docket.

 6          (2)     The Clerk is further directed to send a copy of this Order to the parties and to the

 7   Honorable Marsha J. Pechman.

 8          DATED this 14th day of November, 2019.

 9

10                                                        A
                                                          Mary Alice Theiler
11                                                        United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER
     PAGE - 2
